Citation Nr: 9932739	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from July 1977 to January 
1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).  The Board remanded this case in February 1999 
for additional evidentiary development regarding the 
psychiatric claim and for consideration of the claim for 
service connection for a seizure disorder on a de novo basis.


REMAND

In February 1999, the Board remanded the issue of service 
connection for schizophrenia.  The requested development was 
not completed in substance and, therefore, remand is again 
necessary.  See 38 C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet.App. 268 (1998)(if the Board remand a claim for 
further development but he Secretary fails to comply with the 
terms of the remand, the Board errs in failing to insure 
compliance).  Specifically, the examiner failed to disclose 
whether or not any current psychiatric disorder(s) shown is 
(are) substance induced.  We note that the evidence of record 
shows a long history of alcohol, cocaine, and cannabis abuse, 
for which the appellant was spending almost $60 to $100 a 
day, and that the DSM IV criteria for schizophrenia exclude 
from that diagnosis any disturbance due to the direct 
physiological effects of a substance (e.g., a drug of abuse).

The Board observes that, in a more recent psychiatric 
treatment note of record dated March 1996, the examiner 
described the appellant as having an atypical psychotic 
phenomena.  Also, the Board observes that, in a September 
1995 psychiatric treatment note, a person familiar with the 
appellant indicated the belief that alcohol and drugs are 
precipitating factors for the appellant's psychotic episodes 
as this person could identify to other apparent causes.  This 
person indicated earlier, in July 1995, that the appellant 
went out with his friends and that he could be using drugs 
although one was personally unaware of any such use.

Regarding the seizure disorder claim, the Board determined 
that new and material evidence had been submitted to reopen 
the claim for service connection for a seizure disorder in 
February 1999.  The claim was thereafter remanded for 
adjudication and, if in order, return to the Board.  Although 
the claim was readjudicated by VARO as requested by the 
February 1999 Board remand, we observe that a supplemental 
statement of the case was not issued.  A supplemental 
statement of the case must be furnished to the appellant and 
his representative to ensure full notification to the 
appellant of the status of the claim.  See generally 
38 C.F.R. § 19.31 (1999) 

In view of the above, this case is REMANDED to VARO for the 
following action:

1.  VARO should obtain all VA treatment 
records dated since March 1996, and a 
report of hospitalization from the 
Birmingham VA Medical Center dated March 
and/or April 1994, concerning the 
appellant's admission to that facility 
and his subsequent transfer to the 
Tuscaloosa VA Medical Center.

2.  The appellant should be scheduled for 
a VA psychiatric examination by a 
psychiatrist.  A copy of this notice 
should be included in the claims folder.  
The claims folder must be reviewed by the 
psychiatrist prior to the examination, 
including the appellant's entire medical 
history, along with a copy of this remand 
and the background set forth on the 
Board's February 1999 decision and 
remand.  On examination, all indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.
(a) For the record, the psychiatrist 
should determine the nature and 
extent of any independent chronic 
psychiatric disturbance shown on the 
current examination, providing a 
differential diagnosis for any 
secondary or subtype, and whether or 
not the appellant displays 
pathological findings consistent 
with the onset of any current 
primary psychiatric disease in 
service.
(b) Additionally, the psychiatrist 
should indicate for the record 
whether the appellant's in-service 
psychiatric problems reflect 
persistence to date, and whether any 
current psychiatric disorder(s) 
shown is (are) the direct effect of 
substance abuse.
The examiner must provide a comprehensive 
report containing a full rationale for 
any opinion expressed.  It is noted that 
the Board will rely on the medical 
conclusions of the psychiatrist and those 
conclusions must be substantiated by 
scientific reasons and bases.

3.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, if in order, this case should be returned to the 
Board.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

Error! Not a valid link.


